SHIRLEY S. ABRAHAMSON, CHIEF JUSTICE
¶ 52. (concurring). Like Justice Crooks (author of the lead opinion), I would reverse the order denying the motion to reopen the judgment of the Circuit Court for Ashland County and remand the cause for dismissal of the complaint, along with the garnishment action brought on behalf of Teague. I reach the same result as Justice Crooks does in the lead opinion, but I use a different path to get there.1
¶ 53. This is a case in which both a state court and a tribal court have exercised jurisdiction over the same dispute between Teague and the Bad River Band about termination of Teague's employment with the tribe. *94Teague first commenced an action in the circuit court for Ashland County. A second action was begun by the Bad River Band in tribal court one year later. Both courts had personal and subject matter jurisdiction. Though each court knew about the lawsuit pending in the other court, neither court communicated with the other. Either court could have followed the judicial doctrine of abstention and deferred to the other court but neither did.
¶ 54. The tribal court reached judgment first and the Bad River Tribe sought a stay of the proceedings in the circuit court. The circuit court refused to stay its proceedings or enforce the tribal court judgment. Instead, the circuit court also proceeded to judgment.
¶ 55. The two courts reached opposite results. Each party now wants this court to give effect to the judgment in its favor. The Bad River Band wants us to enforce the tribal court's judgment in its favor. Teague wants us to enforce the circuit court's judgment in his favor. Tensions abound when jurisdiction is concurrent.2
¶ 56. This is the second time we have been asked to resolve the dispute between Teague and the Bad River Band by deciding what effect should be given to each judgment. The first opinion proposed that principles of comity must guide both the circuit court and tribal court when they are faced with the dilemma of concurrent jurisdiction. The lead opinion concludes, in contrast, that the first court to reach judgment will be granted full faith and credit.
*95¶ 57. In our first decision, Teague II, the court froze the action when both the circuit and tribal courts were exercising jurisdiction and before either court had reached a judgment.3 At that moment, this court refused to apply the "prior action pending rule" from Syver v. Hahn, 6 Wis. 2d 154, 94 N.W.2d 161 (1959), otherwise referred to as the race-to-the-courthouse rule. That is, we refused to hold that the first court in which the action was filed (here, the circuit court) should be the prevailing court by virtue of this timing alone. When both courts were exercising concurrent jurisdiction, this court also refused to hold that the first court to reach judgment (here, the tribal court) should prevail.4
¶ 58. In Teague II this court concluded, as I read the opinion, that when a state court and a tribal court exercise concurrent jurisdiction over the parties and subject matter and each court knows of the other's proceedings, Wis. Stat. § 806.245 is not yet applicable.5 Rather, each court should stop its proceedings, consult with the other, and as a matter of comity decide which court should proceed. Consequently, in Teague II we *96sent the case back for the two courts to get together and decide retrospectively as a matter of comity which court's proceedings should have gone forward.
¶ 59. Unfortunately each court refused to give way and the case is back in this court.
¶ 60. To resolve this deadlock, the lead opinion now freezes the action at a later point in time, when the tribal court has already reached judgment and the circuit court is still in the midst of conducting its proceedings. Viewed at this moment, the lead opinion concludes that Wis. Stat. § 806.245 does apply. According to the lead opinion, when both courts can exercise jurisdiction and "one court has rendered a judgment,"6 the only remaining issue is whether that judgment, filed first, is entitled to full faith and credit under Wis. Stat. § 806.245.7
¶ 61. By shifting to this later point in the proceedings, the lead opinion effectively undermines the decision in Teague II. In Teague II we criticized first-to-judgment as a governing principle and decided that comity should be our guide;8 the lead opinion now adopts the first-to-judgment principle, giving effect to the tribal court judgment merely because it came first. The lead opinion ignores the fact that the circuit court also reached a judgment arguably entitled to full faith and credit, just later.
¶ 62. The lead opinion in the present incarnation of this case is unsupportable. First, the statute says nothing about what a state court should do when an action is instituted in both a tribal court and state court *97and the tribal court reaches judgment while the case is still pending in the state court. The lead opinion rewrites Wis. Stat. § 806.245 when it concludes that the statute directs the state court to halt its proceedings and apply full faith and credit to the tribal court judgment.
¶ 63. Second, the lead opinion has eliminated any incentive for tribal courts and state courts to cooperate with each other in cases of concurrent jurisdiction. The lead opinion suggests that its interpretation of Wis. Stat. § 806.245 and the Final Protocol adopted in the Tenth Judicial District are not in conflict as the former applies only when one court has. already reached judgment and the latter applies before either court has reached judgment. Under the lead opinion's first-to-judgment principle, however, if either court disagrees with the decision reached under the protocol, or no protocol exists, each court can unilaterally take precedence by proceeding to judgment faster than the other court. The lead opinion in the present case undercuts the Teague II decision and renders it a nullity.
¶ 64. Third, the lead opinion's approach to Wis. Stat. § 806.245 leads to a potentially absurd result. That is, should a state court and a tribal court reach valid judgments at the same time, or both proceed to judgment unaware of the other's proceedings, the state court must give effect to the tribal court judgment and the tribal court must give effect to the state court judgment. Each court's judgment has no effect in its *98own jurisdiction but is entitled to full faith and credit in the other court's jurisdiction.9 This result cannot be right.
¶ 65. The issue here is which court properly proceeded to reach a judgment in this case despite its awareness that proceedings on the exact same dispute were taking place in the other court. Consequently, our focus must return to that point in the proceedings, pre-judgment, when both courts became aware of the other's concurrent exercise of jurisdiction.
¶ 66. I conclude, consistent with Teague II, that Wis. Stat. § 806.245 does not apply at that moment in time. Rather, general principles of comity, including principles of abstention, must be used to resolve the jurisdictional dispute presented to us.
¶ 67. As the lead opinion concedes, Wis. Stat. § 806.245 does not address the situation of parallel proceedings in both a tribal court and a state court.10 The statute addresses the situation where a court, whether a state or tribal court, holds proceedings and enters judgment, and a party goes to a court of the other jurisdiction to enforce the judgment. That situation is not this case.
¶ 68. Moreover, as discussed above, if the state court interprets Wis. Stat. § 806.245 as a first-to-judgment rule, the result will be a race to judgment and state courts and tribal courts will have no incentive to work together in respect and cooperation to further the dignity of each court system and the orderly adminis*99tration of justice when both courts have concurrent jurisdiction. The lead opinion's application of § 806.245 in such situations fosters competition rather than cooperation between state and tribal courts; the lead opinion creates no room to use protocols to foster allocation of jurisdiction.
¶ 69. Thus, this case must be governed by principles of comity, not Wis. Stat. § 806.245. Comity is based on respect for the proceedings of another system of government and a spirit of cooperation. Comity endorses the principle of mutual respect between legal systems, recognizing the sovereignty and sovereign interests of each governmental system and the unique features of each legal system. It is a doctrine that recognizes, accepts, and respects differences in process. The doctrine of comity "is neither a matter of absolute obligation nor of mere courtesy and good will, but is recognition which one state allows within its territory to legislative, executive, or judicial acts of another, having due regard to duty and convenience and to rights of its own citizens."11 Comity is discretionary, highly fact specific, and reviewable on appeal for erroneous exercise of discretion.
¶ 70. In the context of state-tribal relations, principles of comity must be applied with an understanding that the federal government is, and the state courts should be, fostering tribal self-government and tribal self-determination. Through principles of comity, federal and state governments can develop an increased *100understanding of tribal sovereignty, encourage deference to and support for tribal courts, and advance cooperation, communication, respect and understanding in interacting with tribal courts.12 "Central to tribal sovereignty is the capacity for self-government through tribal justice mechanisms. . . . [T]ribal justice systems are 'essential to the maintenance of the culture and identity of Indian tribes.' "13
¶ 71. Against this backdrop, courts and scholars have developed a number of factors to help state and tribal courts determine, in the spirit of cooperation, not competition, which of two courts should proceed to judgment and which court should abstain and cede its jurisdiction. Though the weight to be given each factor will vary from case to case, the factors to be considered include the following:14
*1011. Where the action was first filed and the extent to which the case has proceeded in the first court.
2. The parties' and courts' expenditures of time and resources in each court and the extent to which the parties have complied with any applicable provisions of either court's scheduling orders.
3. The relative burdens on the parties, including cost, access to and admissibility of evidence and matters of process, practice, and procedure, including whether the action will be decided most expeditiously in tribal or state court.
4. Whether the nature of the action implicates tribal sovereignty, including but not limited to the following:
a. The subject matter of the litigation.
b. The identities and potential immunities of the parties.
5. Whether the issues in the case require application and interpretation of a tribe's law or state law.
6. Whether the case involves traditional or cultural matters of the tribe.
7. Whether the location of material events giving rise to the litigation is on tribal or state land.
8. The relative institutional or administrative interests of each court.
9. The tribal membership status of the parties.
10. The parties' choice by contract, if any, of a forum in the event of dispute.
11. The parties' choice by contract, if any, of the law to be applied in the event of a dispute.
*10212. Whether each court has jurisdiction over the dispute and the parties and has determined its own jurisdiction.
13. Whether either jurisdiction has entered a final judgment that conflicts with another judgment that is entitled to recognition.
¶ 72. In this case, principles of comity have been discussed but never properly applied. The circuit court attempted to apply principles of comity when the Bad River Band sought a stay of the state court proceedings in January 1997. The state court denied the Band's motion for a stay based on its belief that the case could not be resolved in its entirety by the tribal court, and on the grounds that the action was in state court first and was subject to Wisconsin state contract law.
¶ 73. Moreover, on remand from Teague II, the circuit court and tribal court attempted to cooperate and select between their competing judgments through principles of comity. Unable to do so, the circuit court again exercised its discretion in its March 27, 2001, order, concluding that "comity does not require that jurisdiction in this particular case be allocated to the tribal court."
¶ 74. The circuit court's March 27, 2001, order concluding that maintaining jurisdiction in state court is appropriate identified and discussed several of the above factors. The circuit court noted that the action was first filed in state court, that state court proceedings were relatively advanced by the time a jurisdictional allocation conference should have originally been held, that the law to be applied was predominately Wisconsin law, and that the parties' contractual choice of forum was state court. While it appears that the *103contract had actually selected a choice of law (state arbitration law), not a choice of forum, the plaintiff selected the state court forum when he brought his action in the circuit court for Ashland County. The plaintiffs decision about where to bring the action is properly entitled to great weight.
¶ 75. I agree that these are appropriate factors for consideration and that, as identified by the state court, they favor state court jurisdiction in the present case.
¶ 76. The state court's order, however, identified and discussed only those factors that weighed in favor of state court jurisdiction. The state court never considered those factors that weigh in favor of tribal court jurisdiction, and the circuit court's failure to identify and balance those factors supporting tribal jurisdiction in the present case against the factors favoring state court jurisdiction was an erroneous exercise of discretion.
¶ 77. In the present case, balanced against the factors identified by the circuit court, are the following factors that favor the circuit court ceding jurisdiction to the tribal court:
(a) The nature of the action implicates tribal sovereignty. The subject matter of the litigation is the power of the tribe to enter into a contract, as well as the potential immunity of the tribe.
(b) The case also requires interpretation of tribal law.
(c) The material events relating to the litigation occurred on tribal land.
(d) The tribal court has an institutional interest in determining the validity of contracts between Indians and non-Indians, especially those involving contracts in which the tribe is a party and which relate to tribal *104business; here the contract was between the tribe and a non-Indian relating to gaming run by the tribe.
¶ 78. Clearly, the decision in this case is difficult. There are factors that favor each court's exercise of jurisdiction. Yet in the end, I must conclude that the principles of comity favor the circuit court ceding jurisdiction to the tribal court in the present case.
¶ 79. The principles of comity applicable to state court-tribal court relations are built upon the goal of fostering tribal self-government through recognition of tribal justice mechanisms. Consequently, the significance of the plaintiffs choice of a forum and the application and interpretation of state law are outweighed by the fact that the litigation involves tribal sovereignty and the interpretation of tribal law, and that the material events occurred on tribal land. Moreover, the fact that the circuit court had conducted significant proceedings before the tribal court even began to hear the case is outweighed by the tribal court's institutional interest in determining the validity of contracts made with the tribe.
¶ 80. Because the circuit court should not have proceeded to judgment, we now have only the tribal court judgment, and the issue is whether this judgment should be given effect under Wis. Stat. § 806.245. The lead opinion concludes that the tribal court judgment is entitled to full faith and credit under § 806.245 by formalistically applying the enumerated factors under § 806.245(1).
¶ 81. I am concerned, however, with this approach. Although titled and incorporating the phrase "full faith and credit," and recognizing the sovereignty *105of tribes, the statute seems to be a blend of elements of constitutional full faith and credit, statutory full faith and credit, and comity.
¶ 82. Indeed the statute has been described as being more akin to international comity standards than to federal constitutional or state statutory full faith and credit standards for state court judgments.15 As this court noted in Teague II, "Several commentators have *106indicated that the Wisconsin tribal full faith and credit statute is more accurately characterized as a codification of principles of comity rather than the statutory equivalent of constitutional full faith and credit."16 Persuasive authority characterizes Wis. Stat. § 806.245 as a comity statute that gives greater flexibility to both state and tribal courts in giving effect to the other's judgments than does the constitutional doctrine of full faith and credit.17
¶ 83. Nevertheless, Wis. Stat. § 806.245 may not be a pure comity statute. The statute lists specific criteria under which a tribal court judgment would not be given "full faith and credit." The criteria are broad, including the requirement that the tribal court proceedings comply with the Indian Civil Rights Act, which requires the guarantees of equal protection and due process.18 It is not entirely clear, however, whether these statutory grounds are exclusive and thus limit a state court's discretion in applying the discretionary doctrine of comity.
*107¶ 84. Despite these problems with the interpretation of the statute, I conclude that the principles of full faith and credit and comity stated explicitly in or embedded in Wis. Stat. § 806.245 require us to enforce the tribal court judgment in the present case.
¶ 85. For the reasons set forth above, I would reverse the order denying the motion to reopen the judgment of the Circuit Court for Ashland County and remand the cause for dismissal of the complaint, along with the garnishment action brought on behalf of Teague.
¶ 86. I am authorized to state that Justices WILLIAM A. BABLITCH, ANN WALSH BRADLEY, and DIANE S. SYKES join this opinion.

 Justices William A. Bablitch, Ann Walsh Bradley, and Diane S. Sykes join this opinion. This opinion is the'majority opinion.


 For a discussion of these tensions, see Judith Resnik, Multiple Sovereignties: Indian Tribes, States, and the Federal Government, 79 Judicature 118 (Nov./Dec. 1995).


 Teague v. Bad River Band of Lake Superior Tribe of Chippewa Indians, 2000 WI 79, 236 Wis. 2d 384, 612 N.W.2d 709 (Teague II).


 Teague II, 236 Wis. 2d 384, ¶ 33 ("We are faced, then, with the unfortunate choice of ratifying either a "race to the courthouse" or a "race to judgment," a situation the legislature appears not to have contemplated in the enactment of Wis. Stat. s. 806.245. Either choice would produce undesirable and unreasonable results, which we presume the legislature did not intend to encourage by the adoption of the tribal full faith and credit statute.").


 Teague II, 236 Wis. 2d 384, ¶¶ 37-39.


 Lead op., ¶ 22 n.16.


 Lead op., ¶ 25.


 Teague II, 236 Wis. 2d 384, ¶ 33.


 Wisconsin Stat. § 806.245(l)(e) provides that full faith and credit will be accorded to the laws and judgments of a tribal legal system only if the tribal legal system accords full faith and credit to the laws and judgments of the state.


 See lead op., ¶ 22 n.16.


 In re Steffke's Estate, 65 Wis. 2d 199, 203, 222 N.W2d 628 (1974). (quoting Hughes v. Fetter, 257 Wis. 35, 39, 42 N.W.2d 452, 454 (1950), rev'd, 341 U.S. 609 (1951)).


 The cooperative protocol adopted by the 10th Judicial District and tribes is an important advance in this jurisdictional dilemma. See also Stanley G. Feldman & David L. Withey, Resolving State-Tribal Jurisdictional Dilemmas, 79 Judicature 154 (Nov./Dec. 1995).


 Janet Reno, A Federal Commitment to Tribal Justice Systems, 79 Judicature 113, 113-14 (Nov./Dec. 1995) (quoting Indian Tribal Justice Act, 25 U.S.C. 3601); see also Douglas B.L. Endreson, The Challenges Facing Tribal Courts Today, 79 Judicature 142 (Nov./Dec. 1995); Raymond L. Niblock & William C. Plouffe, Federal Courts, Tribal Courts, and Comity: Developing Tribal Judiciaries and Forum Selection, 19 U. Ark. Little Rock L. Rev. 219, 227 (1997).


 1 have compiled these factors from a number of sources discussing comity, allocation of jurisdiction, and enforcement of judgments. See, e.g., Niblock & Plouffe, supra note 14, at 237-39; Tribal/State Protocol for the Judicial Allocation of Jurisdiction Between the Four Chippewa Tribes of Northern *101Wisconsin and the Tenth Judicial District of Wisconsin (2001) (available online at http://www.wicourts.gov/media/pdf/ tribal%20agree.pdf).


 See David S. Clark, State Court Recognition of Tribal Court Judgments: Securing the Blessings of Civilization, 23 Okla. City U. L. Rev. 353 (1998):
Wisconsin and Wyoming enacted what they call full faith and credit statutes to recognize the judgments of their own state tribes, but in actuality these statutes function according to a comity standard. These states require that the tribes maintain an impartial court system according to an idiosyncratic list of four elements and that the tribal court in the case at hand correctly apply its own procedural law (which can be examined sua sponte by the court in Wisconsin).
id. at 368-369 (citations omitted); Stacy L. Leeds, Cross-Jurisdictional Recognition and Enforcement of Judgments: A Tribal Court Perspective, 76 N.D. L. Rev. 311 (2000):
Although many states dignify their policy with a "full faith and credit" title, most are more akin to international comity standards.
Wisconsin's legislature also inappropriately labeled its tribal court recognition statute "full faith and credit," when the statute more accurately embodies principles of comity. The Wisconsin statute mirrors the Wyoming statute ....
id. at 341, 344; Carol Tebben, Trifederalism in the Aftermath of Teague: The Interaction of State and Tribal Courts in Wisconsin, 26 Am. Indian L. Rev. 177 (2001-02):
Wisconsin's tribal full faith and credit statute encourages state court judges to honor decisions made in tribal courts, but allows state judges to evaluate tribal courts ... and to grant full faith and *106credit on a discretionary basis. In this sense, the statute is not written in the words of a full faith and credit requirement.
id. at 184 (citations omitted).


 See Teague II, 236 Wis. 2d 284, ¶ 28 (citing Darby L. Hoggatt, The Wyoming Tribal Full Faith and Credit Act: Enforcing Tribal Judgments and Protecting Tribal Sovereignty, 30 Land & Water L. Rev. 531, 552-56 (1995); Recognition of Tribal Orders in Wisconsin: An Overview of State and Federal Law, Indian Law News (State Bar of Wisconsin, Spring 1999)).


 See William C. Canby, Jr., American Indian Law 173 (2d ed. 1988); Felix S. Cohen, Handbook of Federal Indian Law 385 (1982); Fred L. Ragsdale, Jr., Problems in the Application of Full Faith and Credit for Indian Tribes, 7 N.M. L. Rev. 133 (1977).


 See 25 U.S.C. § 1302(8).